Title: From George Washington to Thomas Johnson, 20 December 1785
From: Washington, George
To: Johnson, Thomas



Dr Sir,
Mount Vernon 20th Decr 1785.

It so happened that your letter of the 4th ulto with its enclosures, did not meet a quick passage to me; & that some delays afterwards, more the effect of accident than neglect, prevented the petition & Bill, (which you were so obliging as to draw) from getting to the Assemblies of the two States, so soon as were to be wished; however they are now before them; & from that of Maryland, I am inform’d by a gentleman to whom I had written on the occasion, that the business could meet with no opposition there; & from that of this State that it was reported reasonable. Acts, it is to be hoped, will therefore pass, conformably to our desires.
I feel myself much obliged by the calculations you have been at the trouble to make & to transmit to me; & at all times shall be happy in a full & unreserved communication of your sentiments on this, or any other business. This, in particular, is a new work—stands in need of all the information we can obtain, & is much indebted to you for many estimates, & ideas which have been very useful.
It is to be apprehended, notwithstanding the great encouragements which have been offered by the Directors of the Company for the hire of negroes, that we shall not succeed in obtaining them. An idea is entertained by the proprietors of them, that the nature of the work will expose them to dangers which are not compensated by the terms. Servants I hope are purchased ’ere this; Colo. Fitzgerald was to have gone yesterday to George town for this purpose. If the appearance of the people

is at all favorable, the price at which Colo. Deakens offers them will be no obstacle.
This letter, handed to the care of Colo. Deakens, will be accompanied by a small bag of Spanish Chesnutts—half of which you will please to accept, & the other contrive to Mr Lee—they were sent to the Alexandria races in October to be given to him, but the delivery was neglected. It might be well perhaps to put them in sand to prevent an over drying, to the injury of vegetation—With very great esteem & regard I am Dr Sir &c.

G: Washington

